CAMPBELL, Acting Chief Judge.
Appellant appeals his judgment and sentence following the revocation of his probation. We find no merit in his argument that the trial court erred in revoking his probation and affirm. We do find, however, that the order of probation incorrectly cites the condition violated.
Appellant was found to have violated condition “M” of his probation which prohibits contact with the victim or the victim’s family. Appellee concedes that the probation order lists the condition prohibiting contact as condition “Q”. Appellant is entitled to have the order corrected to reflect the trial court’s oral pronouncement. Boggs v. State, 557 So.2d 203 (Fla. 2d DCA 1990).
Accordingly, we affirm the revocation of appellant’s probation, but remand for correction of the written order.
FRANK and PARKER, JJ., concur.